In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 15‐3346, 15‐3208 
CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS 
  PENSION FUND and ARTHUR H. BUNTE, JR., Trustee, 
                       Plaintiffs‐Appellees / Cross‐Appellants, 

                                  v. 

BULK TRANSPORT CORP., 
                             Defendant‐Appellant / Cross‐Appellee. 
                      ____________________ 
                                    
         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13 C 9112 — Thomas M. Durkin, Judge. 
                      ____________________ 

       ARGUED APRIL 1, 2016 — DECIDED APRIL 29, 2016 
                 ____________________ 

   Before POSNER, EASTERBROOK, and KANNE, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  Multiemployer  Pension  Plan 
Amendments Act of 1980 amends ERISA by imposing liabil‐
ity  on  employers  who  withdraw,  partially  or  completely, 
from  participation  in  an  underfunded  multiemployer  pen‐
sion fund, thus reducing the fund’s resources for providing 
the pension money to which employees of the fund’s mem‐
bers  are  contractually  entitled.  See  29  U.S.C.  §§ 1381  et  seq. 
2                                            Nos. 15‐3346, 15‐3208 


Central States, Southeast and Southwest Areas Pension Fund 
is such a fund, and Bulk Transport Corp. is a member of the 
Fund and has made contributions to the pension account of 
Terry  Loniewski,  one  of  its  employees.  Bulk  had  certified 
that  Loniewski  was  entitled  by  a  collective  bargaining 
agreement between Bulk and a Teamsters local to participate 
in  the  Central  States  Pension  Fund  even  though  the  agree‐
ment  was  limited  by  its  terms  to  the  drivers  that  Bulk  em‐
ployed and Loniewski was a mechanic—he had never been a 
driver in the more than 40 years that he had worked for the 
company. Although for decades Bulk had treated Loniewski 
as  though  he  were  covered  under  the  company’s  collective 
bargaining  agreements,  it  now  denies  that  he  was  covered 
and  has  demanded  that  Central  States  refund  the  $49,000 
that  Bulk  had  contributed  to  Loniewski’s  pension  account 
between 2002 and 2012. (The rules of the Central States Pen‐
sion  Fund  limit  refunds  to  money  contributed  to  the  Fund 
during the ten years preceding the refund request.) 
     The Fund denied the request and filed this suit, in which 
it  seeks  a  declaratory  judgment  that  Bulk  is  not  entitled  to 
the refund. Bulk counterclaimed, arguing that it is entitled to 
the refund, because it contributed to Loniewski’s account by 
mistake.  The  district  judge  rejected  Bulk’s  claim.  He  could 
not believe that Bulk had employed Loniewski for more than 
40  years  as  a  mechanic,  contributing  to  the  Central  States 
Pension  Fund  on  his  behalf,  without  knowing  he’d  never 
been a driver. In a 2003 settlement agreement between Bulk 
and the Fund, Bulk had agreed to continue making contribu‐
tions on Loniewski’s behalf as long as he “continue[d] to be 
covered  by  any  collective  bargaining  agreement”  between 
Bulk and the Teamsters local. The word “continued” implies 
recognition  by  Bulk  that  Loniewski  was  already  covered—
Nos. 15‐3346, 15‐3208                                                  3 


but more than that, it implies a commitment to continue con‐
tributing to  the  Fund on  Loniewski’s behalf  until such time 
as  Bulk  and  the  Teamsters  adopted  a  collective  bargaining 
agreement that excluded him—which didn’t happen. On the 
contrary, collective bargaining agreements made in 2004 and 
2009  stated  that  “in  accordance  with”  the  2003  settlement 
agreement  Bulk  agreed  to  contribute  to  the  Central  States 
Fund  specified  amounts  for  named  employees—and  one  of 
the named employees was Loniewski. 
     Bulk tells us that no one wants to take away Loniewski’s 
pension entitlement—and that in fact it’s committed to pay‐
ing  the  pension  if  the  Fund  refuses  to  do  so,  though  Bulk 
hasn’t  reduced  this “commitment” to writing and  of  course 
wants Central States to fund his pension instead of Bulk. But 
if  Loniewski  has  been  mistakenly  covered  by  the  collective 
bargaining  agreements  between  Bulk  and  the  Teamsters  lo‐
cal all these years and hence by Central States, which funds 
the  pension  commitments  made  in  those  agreements,  the 
fault  is  Bulk’s,  not  Central  States’,  which  didn’t  know,  or 
have a duty to inquire into, whether Loniewski was or was 
not  a  driver.  Bulk  being  at  fault,  the  district  court  correctly 
refused  to  order  a  refund—and  for  the  further  reason  that 
the  collective  bargaining  agreements  to  which  Bulk  was  a 
party,  and  the  2003  settlement  agreement  that  we  men‐
tioned,  were  explicit  that  Loniewski  was  covered  by  the 
agreements,  and  the  parties’  conduct  was  consistent  with 
that understanding. 
   That  doesn’t  end  the  case,  however,  for  there  is  also  a 
question of what rules govern the arbitration proceedings to 
determine Bulk’s withdrawal liability. As we noted, the Mul‐
tiemployer  Pension  Plan  Amendments  Act  of  1980  imposes 
4                                             Nos. 15‐3346, 15‐3208 


liability on employers who withdraw, partially or complete‐
ly,  from  an  underfunded  multiemployer  pension  fund.  The 
Central States Fund assessed Bulk with withdrawal liability 
of  $740,000  for  the  years  2010  through  2012,  and  Bulk  con‐
tends that the amount is excessive. The issue of Bulk’s obli‐
gation to contribute to Loniewski’s pension account bears on 
(though  it  is  distinct  from)  the  issue  of  withdrawal  liability 
because if Bulk was never obligated to make those contribu‐
tions,  it  follows  that  it  withdrew  from  the  Fund  completely 
in  2009,  when  the  last  member  of  the  Teamsters  local  other 
than Loniewski retired, rather than in 2012, as the Fund con‐
tends. The consequence should Bulk prevail would be to re‐
duce its withdrawal liability from $739,700 to $473,300. 
    The  Multiemployer  Pension  Plan  Amendments  Act  re‐
quires an employer who wants to dispute its withdrawal lia‐
bility  to  initiate  arbitration  with  the  multiemployer  pension 
fund, 29 U.S.C. § 1401(a)(1), and Bulk did this. (To arbitrate it 
had first to deposit with the Central States Fund the amount 
in  dispute,  29  U.S.C.  § 1399(c)(2);  it  did  that  as  well.)  The 
parties disagree however about the rules governing the arbi‐
tration.  Bulk’s  counterclaim  asked  the  district  judge  to  bar 
the  Fund  from  enforcing  its  own  rules,  which  require  arbi‐
tration  by  and  conforming  to  the  procedures  of  the  Ameri‐
can Arbitration Association. The judge agreed (in an opinion 
separate  from  his  opinion  rejecting  Bulk’s  refund  claim); 
Central States, cross‐appealing, challenges that ruling. 
   The  Pension  Benefit  Guaranty  Corporation,  acronym 
PBGC,  is  a  federal  agency  that  regulates  pension  plans  and 
guarantees benefit payments, and all arbitrations of disputes 
over  liability  of  employers  for  withdrawing  from  pension 
funds must be “conducted in accordance with fair and equi‐
Nos. 15‐3346, 15‐3208                                                 5 


table procedures … promulgated by” that agency. 29 U.S.C. 
§ 1401(a)(2).  The  procedures  (referred  to  as  the  “default 
rules”  of  arbitration)  are  set  forth  in  29  C.F.R.  §§ 4221.1–13. 
But the agency can authorize the use of other procedures to 
govern  arbitration,  see  § 4221.14,  and  it  has  approved,  and 
the  agreement  between  Central  States  and  its  members  re‐
quires  the  use  of,  the  American  Arbitration  Association’s 
Multi‐employer  Pension  Plan  Arbitration  Rules  for  With‐
drawal Liability Disputes. Those rules require parties want‐
ing arbitration by the AAA to pay fees to the association for 
administering its arbitration rules, in addition to the fees the 
parties  pay  the  arbitrator.  No  such  administrative  fees  are 
required by the PBGC’s rules. 
    The  latest  AAA  rules  to  be  approved  by  the  PBGC  (the 
1986 rules) would have required Bulk to pay only a $650 fee 
to  initiate  AAA  arbitration.  But  in  2013  the  association 
upped  the  fees  and  if  the  new  fees  are  applicable  Bulk  will 
have to pay not $650 but $6100, consisting of an initial filing 
fee of $4350 and a final fee of $1750 when the first hearing by 
the  arbitrators  is  scheduled.  The  new  rules  have  yet  to  be 
approved  by  the  PBGC,  however;  approval  requires  the 
agency to find that the rules are “substantially fair to all par‐
ties.”  29  C.F.R.  §§ 4221.14(a),  (d).  So  the  agency  not  having 
yet  approved  the  new  rules,  the  judge  ruled  that  the  old 
rules  govern  and  Bulk  will  have  to  pay  just  the  $650  fee. 
Bulk  tendered  $650  to  the  AAA,  which  responded  that  the 
fee  didn’t  comply  with  the  new  fee  schedule,  which  the  as‐
sociation was discussing with the PBGC. In fact the AAA has 
asked the agency to approve the new fee schedule—which is 
all that’s new in the new rules—but the agency has yet to act 
on the request. 
6                                            Nos. 15‐3346, 15‐3208 


    Unfortunately there is ambiguity concerning whether the 
agency’s approval of the fee change is required. Section 7 of 
the  AAA’s  Multi‐employer  Pension  Plan  Arbitration  Rules 
for  Withdrawal  Liability  Disputes  (the  1986  rules),  requires 
payment  to  the  AAA  by  the  party  initiating  an  arbitration, 
and  by  the  answering  party  as  well  if  that  party  asks  for 
money in its answer,  of  “the appropriate  administrative fee 
as provided in the [AAA’s] Administrative Fee Schedule.” A 
separate  (unnumbered)  section  in  the  rules  document,  cap‐
tioned “Administrative Fees,” provides that “the AAA shall 
prescribe  an  Administrative  Fee  Schedule  …  [and]  the 
schedule in effect at the time of filing … shall be applicable.” 
Another  section  of  the  document  is  captioned  “Administra‐
tive  Fee  Schedule”  and  states  that  the  fee  is  based  on  the 
“amount  in  dispute”  and  specifies  three  fees,  for  three  dif‐
ferent  amounts  in  dispute.  The  lowest  fee,  and  it  would  be 
the one applicable in this case on the basis of the amount in 
dispute, is $650. 
    The  PBGC  had  approved  the  rules  in  1986.  See  Arbitra‐
tion  of  Disputes  in  Multiemployer  Plans;  PBGC‐Approved 
Arbitration  Procedure,  51  Fed.  Reg.  22585  (June  20,  1986). 
Although the approval hasn’t been rescinded, the statement 
in the rules that the fee “schedule in effect at the time of fil‐
ing” of the request for arbitration should govern implies that 
the fee can be changed at any time without agency approval. 
If so, Bulk will have to pay the fees adopted by the AAA in 
2013.  Since  the  fee  schedules  are  components  of  the  PBGC 
arbitration rules, the agency could force the AAA to cut the 
fees that it adopted in 2013, see 29 C.F.R. § 4221.14(d), but it 
hasn’t done so. 
Nos. 15‐3346, 15‐3208                                                 7 


    The agency has yet to approve the new rules, containing 
the new fee schedule, and if its approval is not required for 
the  new  schedule  to  go  into  effect,  why  has  the  AAA  re‐
quested  the  agency  to  approve  the  new  rules  and  why  has 
the agency agreed to consider the AAA’s request—going so 
far  as  to  publish  a  notice  seeking  comments  on  it,  see  Pen‐
dency  of  Request  for  Approval  of  Alternative  Arbitration 
Procedure;  American  Arbitration  Association,  81  Fed.  Reg. 
15578, 15579 (March 23, 2016)—when the only change made 
by  the  2013  rules  is  the  change  in  the  fee  schedule.  (The 
“Pendency  of  Request”  statement  that  we  just  cited 
acknowledges  that  “other  than  significant  changes  to  the 
Administrative  Fee  Schedule,  the  2013  MPPAR  [Multi‐
employer  Pension  Plan  Arbitration  Rules  for  Withdrawal 
Liability  Disputes]  are  identical  to  the  1986  MPPAR  that 
PBGC previously approved.”) 
     But although the AAA’s 2013 fee increase was its first fee 
increase in 27 years, we have no information about when the 
next  increase  (or  decrease)  is  likely,  or  the  next  after  that, 
and so on. If the increases become frequent, having to get the 
PBGC’s permission for every one of them could slow down 
the  arbitration  process.  It  is  more  efficient  to  place  the  bur‐
den  not  on  the  AAA  to  obtain  the  PBGC’s  permission  for 
every fee change, but on an aggrieved party to arbitration to 
complain  that  the  fee  increase  is  unwarranted.  And  for  this 
reason,  answering  the  question  left  open  in  Central  States, 
Southeast  &  Southwest  Areas  Pension  Fund  v.  Allega  Concrete 
Corp.,  772  F.3d  499,  501  (7th  Cir.  2014),  we  hold  that  the 
PBGC’s  approval  of  a  new  fee  schedule  is  not  required  for 
the new fees to be charged. We add that the agency’s delay 
in responding to the AAA’s request for approval may reflect 
a  judgment  that,  since  only  the  fee  schedule  is  changed  by 
8                                            Nos. 15‐3346, 15‐3208 


the  new  rules  and  the  old  rules appear  to  have  allowed  fee 
changes  without  separate  approval,  the  agency  has  no  rea‐
son to act quickly on the request. 
     We  note  that  Congress  ordered  the  agency  to  promul‐
gate  arbitration  procedures, 29  U.S.C.  § 1401(a)(2),  and  that 
the agency’s own regulations require it to approve “alterna‐
tive  arbitration  procedure[s]”  that  satisfy  the  standard  of 
substantial fairness to all parties, 29 C.F.R. §§ 4221.14(a), (d), 
and an agency’s interpretation of its own regulations is enti‐
tled to a measure of judicial deference. Thomas Jefferson Uni‐
versity v. Shalala, 512 U.S. 504, 512 (1994). It’s true that in ap‐
proving the 1986 rules the agency had said that “the revised 
rules  will  continue  to  satisfy  the  criteria  for  approval  …  . 
This approval is effective June 20, 1986 and will remain effec‐
tive until revoked by the PBGC through a Federal Register notice.” 
Arbitration  of  Disputes  in  Multiemployer  Plans;  PBGC‐
Approved  Arbitration  Procedure,  supra,  51  Fed.  Reg.  at 
22585 (emphasis  added); see  also Arbitration  of  Disputes in 
Multiemployer  Plans;  PBGC‐Approved  Arbitration  Proce‐
dure, 50 Fed. Reg. 38046‐03 (Sept. 19, 1985) (similar language 
approving the 1981 AAA rules). But the agency did not say 
that every fee change must be approved before it can be put 
into effect. 
    Fearful that the AAA, which is not a party to this litiga‐
tion,  would  continue  to  refuse  to  arbitrate  until  the  agency 
decided whether to approve the new rules, and not knowing 
when  the  agency  would  act,  the  district  judge  ordered  the 
parties  to  arbitrate  their  dispute  under  the  PBGC’s  default 
rules  of  arbitration.  He  said  that  a  “finding  that  Bulk 
Transport has properly initiated arbitration is cold comfort if 
the AAA refuses to accept its $650 payment and the Pension 
Nos. 15‐3346, 15‐3208                                                  9 


Fund insists that the parties utilize the AAA. The Court un‐
derstands from the parties’ representations that the AAA has 
not completely ruled out the possibility that it will accept the 
$650 payment. But the Court is unwilling to delay the matter 
any  further  pending  open‐ended  discussions  between  two 
parties  (the  AAA  and  the  PBGC)  that  are  not  before  the 
Court.  Thus,  the  Court  directs  the  parties  to  arbitrate  their 
dispute  pursuant to the PBGC’s default rules.” Those  rules, 
cited  earlier  in  this  opinion,  are  elaborate,  consisting  of  13 
subsections  some  of  which  have  their  own  subsections.  We 
have been given no reason to think them inferior to the AAA 
rules. And because they don’t impose a fee for initiating ar‐
bitration,  they  don’t  trip  over  the  fee‐increase  issue.  Remit‐
ting the parties to those rules would therefore permit the ar‐
bitration to proceed without anyone’s having to wait for the 
PBGC  to  decide  whether  to  approve  the  AAA’s  new  (2013) 
fee schedule. But if our earlier analysis is correct, the AAA is 
not  required  to  await  the  agency’s  approval  of  the  2013 
rules;  it  can  go  ahead  and  charge  Bulk  $6100  to  initiate  its 
arbitration against Central States. 
    Now $6100 is a significant multiple of $650. But to Bulk it 
must  be  chicken  feed.  Bulk  is  a  substantial  trucking  and 
truck‐rental  company,  owning  at  last  count  87  trucks  and 
tractors  and  other  heavy  equipment.  See  Bulk  Transport 
Corp., www.quicktransportsolutions.com/truckingcompany/
indiana/bulk‐transport‐corp‐usdot‐125525.php; www.manta.
com/c/mmcszfc/bulk‐transport‐corp;  www.bulkequip.com/f
aqs.html (all three websites visited April 27, 2016). Its fierce 
opposition to having to pay a $6100 fee for arbitration by the 
AAA, preferring arbitration under the PBGC’s default rules 
(with  their  zero  fee),  is  more  likely  to  reflect  a  belief  that 
those rules are more favorable to it than a belief that the ex‐
10                                       Nos. 15‐3346, 15‐3208 


tra  expense  of  initiating  AAA  arbitration  under  the  2013 
rules instead of the 1986 rules will jeopardize the company’s 
solvency. 
    We therefore affirm the district judge’s ruling on the re‐
fund issue but reverse and remand with respect to the appli‐
cable arbitration rules. 
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED